IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00329-CR

GARY L. TYSON, SR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 27985


                                       ORDER


        The State's motion entitled "Motion for Leave to File Appellee's Supplemental

Letter Brief in Support of Appellee's Brief" was filed on April 5, 2019. The motion is

granted to the extent that the tendered letter brief was filed with this Court on April 5,

2019.


                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order delivered and filed April 17, 2019




Tyson v. State                             Page 2